Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-10-2009

Bruce Buccolo v. Thomas Orr
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1214




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Bruce Buccolo v. Thomas Orr" (2009). 2009 Decisions. Paper 1207.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1207


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                           NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                      ___________

                          No. 08-1214
                          ___________

                   IN RE: LORI BUCCOLO,
                                               Debtor

                        THOMAS J. ORR,
                                          Trustee
                                vs.

                       BRUCE BUCCOLO,
                                    Appellant

            ____________________________________

          On Appeal from the United States District Court
                   for the District of New Jersey
               (D.C. Civil Action No. 07-cv-01036)
            District Judge: Honorable Mary L. Cooper
           ____________________________________

          Submitted Pursuant to Third Circuit LAR 34.1(a)
                           June 5, 2009
Before: SCIRICA, Chief Judge, CHAGARES and WEIS, Circuit Judges
                   Opinion filed: June 10, 2009

                          ___________

                           OPINION
                          ___________




                                1
PER CURIAM.

              In January 2007, Thomas J. Orr, the appointed trustee in Lori Buccolo’s

bankruptcy case, file suit to evict Lori Buccolo’s then-estranged husband, Bruce Buccolo

(“Buccolo”), from the Buccolos’ marital residence at 14 Conkling Street in Basking Ridge,

New Jersey. In a preliminary ruling, the Bankruptcy Court decided that Bruce Buccolo could

stay in the home until March 31, 2007, provided that he properly maintained the property and

cooperated with agents trying to sell the home. If he did not leave thereafter, the U.S.

Marshals were to remove him from the property. Buccolo appealed the decision to the

District Court.

              Ultimately, the District Court dismissed Buccolo’s appeal for failure to

prosecute and failure to file a brief in a timely fashion. Buccolo filed a motion for

reconsideration, which the District Court denied. Buccolo appeals from the District Court’s

orders.

              However, while Buccolo’s District Court appeal of the preliminary eviction

order was pending, proceedings continued in the Bankruptcy Court. In June 2007, the trustee

won a default judgment against Buccolo. Buccolo appealed again to the District Court.

Ultimately, the District Court dismissed Buccolo’s appeal for failure to prosecute. We

subsequently dismissed Buccolo’s appeal of the District Court’s decision pursuant to 28

U.S.C. § 1915(e)(2)(B). See In re Buccolo, No. 08-1215, slip op. at 4 (3d Cir. Jan. 22, 2009).




                                              2
              Because we dismissed the appeal of the District Court’s order dismissing

Buccolo’s appeal of the default judgment against him, this appeal is now moot, as the trustee

argues in his pending, unopposed motion to dismiss this appeal for lack of jurisdiction.

Generally, we must dismiss an appeal as moot “‘when events occur during [its] pendency .

. . which prevent the appellate court from granting any effective relief.’” Isidor Paiewonsky

Assocs., Inc. v. Sharp Properties, Inc., 998 F.2d 145, 151 (3d Cir. 1993) (quoting General

Elect. Co. v. Cathcart, 980 F.2d 927, 934 (3d Cir. 1992) (citing In re Cantwell, 639 F.2d
1050, 1053-54 (3d Cir. 1981)). Here, where the trustee has a valid default judgment for

Buccolo’s eviction, we cannot fashion any meaningful relief related to the appeal of the

preliminary eviction order. See generally, id.

              A federal court does not have the power to decide moot questions. See North

Carolina v. Rice, 404 U.S. 244, 246 (1971). Article III requires a live case or controversy

throughout the entire litigation; if no live controversy exists, we must dismiss the case for

lack of jurisdiction. See Lusardi v. Xerox Corp., 975 F.2d 964, 974 (3d Cir. 1992).

              Accordingly, we must dismiss this moot appeal for lack of jurisdiction.




                                             3